             Case 1:20-cv-03377-DLF Document 6 Filed 11/20/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ALABAMA ASSOCIATION OF
 REALTORS® et al.,

                    Plaintiffs,

        v.                                                    Civil Action No. 20-3377
  UNITED STATES DEPARTMENT OF
  HEALTH AND HUMAN SERVICES et al.,

                    Defendants.


      PLAINTIFFS’ MOTION FOR EXPEDITED SUMMARY JUDGMENT

       Pursuant to Federal Rules of Civil Procedure 56 and 57 and Local Rule 7(h), Plaintiffs

respectfully file this motion for expedited summary judgment. For the reasons explained in

the memorandum in support of this motion, the Court should vacate the “Temporary Halt in

Residential Evictions To Prevent the Further Spread of COVID-19” issued by the Centers for

Disease Control and Prevention. 85 Fed. Reg. 55,292 (Sept. 4, 2020).
        Case 1:20-cv-03377-DLF Document 6 Filed 11/20/20 Page 2 of 3




Dated: November 20, 2020           Respectfully submitted,


                                   s/ Brett A. Shumate
                                   Brett A. Shumate (D.C. Bar No. 974673)
                                   Charlotte H. Taylor (D.C. Bar No. 1024658)
                                      (application pending)
                                   Megan Lacy Owen (D.C. Bar No. 1007688)
                                      (pro hac vice forthcoming)
                                   Stephen J. Kenny (D.C. Bar No. 1027711)
                                   JONES DAY
                                   51 Louisiana Avenue, N.W.
                                   Washington, D.C. 20001
                                   Telephone: (202) 879-3939
                                   Facsimile: (202) 626-1700

                                   Autumn Hamit Patterson
                                      (Texas Bar No. 24092947)
                                      (pro hac vice forthcoming)
                                   JONES DAY
                                   2727 N. Harwood St.
                                   Dallas, Texas 75201
                                   Telephone: (214) 220-3939
                                   Facsimile: (214) 969-5100

                                   Counsel for Plaintiffs




                                     2
          Case 1:20-cv-03377-DLF Document 6 Filed 11/20/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that, on November 20, 2020, I electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system. In addition, I served

the following attorneys via electronic mail on this date:

       Eric Beckenhauer
       Leslie Cooper Vigen
       Steven A. Myers
       United States Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, NW
       Washington, DC 20005
       Tel: (202) 305-0727
       Fax: (202) 616-8470
       eric.beckenhauer@usdoj.gov
       leslie.vigen@usdoj.gov
       steven.a.myers@usdoj.gov

       November 20, 2020                                    s/ Brett A. Shumate
                                                            Brett A. Shumate




                                               3
